Citation Nr: 1743237	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-28 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for right ankle strain.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office, which granted service connection right ankle strain effective from December 27, 2010 and assigned an initial rating of zero percent.

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously remanded in June 2016 for further development, which has been completed.

The Board notes additional treatment reports have been added to the record.  However, in light of the favorable conclusion below, the Veteran is not prejudiced by the Board's consideration of this evidence. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDING OF FACT

Throughout the entire period on appeal, the evidence shows that the Veteran's service-connected right ankle strain reflects symptomatology that more nearly approximates moderate limited motion of the right ankle. 


CONCLUSION OF LAW

Throughout the entire period on appeal, the criteria for a 10 percent disability rating for the service-connected right ankle strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5271 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letter in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist has been satisfied.  The Veteran's service treatment records, post-service treatment records, and VA examination reports are of record, as is a transcript of the Veteran's Board hearing.  There is      no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board further notes that actions requested in the prior remands have been undertaken.  In this regard, updated VA treatment records were obtained and the Veteran was afforded VA examination.  Accordingly, the Board finds that there       has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where   the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack     of usefulness, and the effects of the disabilities upon the person's ordinary activity,    38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements 
of the body with normal excursion, strength, speed, coordination and endurance.  
The functional loss may be due to absence of part or all of the necessary bones,    joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected right ankle strain is rated pursuant to Diagnostic Code 5271, which addresses limited motion of the ankle.  Under Diagnostic Code 5271, disability evaluations of 10 and 20 percent are assignable for limited motion      of the ankle that is moderate or marked, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Descriptive words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert        v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is seeking a higher initial rating for his service-connected right ankle strain, which is rated as noncompensably disabling effective from December 27, 2010.  By way of history, service treatment records noted in March 2006 the Veteran complaining of severe pain to the medial aspect of the foot and fifth metatarsal region after playing basketball.  X-rays at that time revealed soft tissue swelling and edema present in the lateral malleolar region of the right ankle, with no visible bone or joint abnormality, and the base of the fifth metatarsal intact.  The impression was soft tissue edema in the lateral malleolar region of the right ankle.

On VA joint examination in June 2011, the Veteran reported that he had right ankle pain with ambulation or running, which has continued unchanged following his injury in service.  Specifically, the Veteran stated that he only has pain in the right ankle if he runs, which lasts for an hour after running, with an intensity of a five      to six on a pain scale of 10.  Therefore, the Veteran stated he does not run.  The Veteran endorsed pain and stiffness, but did not endorse weakness, instability, incoordination, inflammation, and fatigability.  The examiner noted that there were no limitations to standing or walking.  The Veteran required no assistive devices.  Physical examination revealed painless range of motion of the ankle and repetitions did not cause any limitations.  In this regard, physical examination showed right ankle dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  The examiner noted no obvious bony deformity, edema, erythema, or pain with palpation.  No ankle instability or tendon abnormalities were found.  In addition, he also noted    that there was no evidence of inflammatory arthritis or anklyosis.  The examiner reviewed the March 2011 x-ray report in the VA outpatient treatment records, which revealed no evidence of a remote or acute fracture, joint spaces and alignment were within normal limits, and soft tissues were unremarkable.  The examiner diagnosed chronic right ankle strain.  Further, the examiner indicated that the condition had      a mostly mild effect on the Veteran's daily activities, with a moderate effect on exercise and preventing the Veteran from participating in sports.  The examiner noted that there were no significant functional effects on the Veteran's usual occupation.

VA treatment records reveal that in January 2014 the Veteran presented to the emergency room (ER) complaining of dizziness, ankle pain, and high blood pressure.  Regarding his ankle pain, at that time, the Veteran stated that he started exercising and started having right ankle pain in the place where he had a hairline fracture seven years ago.  The examiner noted that the Veteran's extremities were negative for cyanosis, clubbing or edema and the ankle with intact range of motion.  Physical therapy was recommended for the Veteran's ankle pain.  In July 2015, the Veteran again presented to the ER with complaints of right ankle pain.  He stated that he had a previous 10 year old injury to his right ankle and his new job requires a lot of walking, which has caused his ankle pain to worsen.  At that time, the Veteran denied any blunt trauma or falls and denied any numbness or weakening of any extremity and was ambulating at baseline.  The examiner noted that the right ankle was without isolated point tenderness, swelling, deformity, ligamental laxity, or joint effusion.  X-ray findings of the ankle revealed the distal right tibia, distal fibula, talus and calcaneus were intact, without acute fracture or areas of focal bone destruction.  The joint spaces at the ankle mortise were preserved.  The articular surfaces of the tibia and talus were smooth and regular.  The talar dome was intact.  No focal abnormality was seen in the soft tissues about the ankle.  The impression was no acute fracture or dislocation of the right ankle and no substantial degenerative joint disease. 

The examiner assessed ankle pain and remarked that the Veteran presented with exacerbation of right ankle pain after walking a great deal at work. The examiner stated that the Veteran had no focal deficits and no fractures, dislocation or other acute abnormalities noted on x-ray.  Physical therapy referral was made for consideration of ankle support, controlled ankle motion walker.  The discharge instructions note the Veteran as having an ankle sprain and to wrap his right ankle with a compression bandage to reduce swelling.

Per September 2015 VA treatment records, the Veteran was noted as having a history of right ankle fracture pain, which is daily and located under the lateral malleolus.  The examiner noted that the right ankle pain as worsening and referred the Veteran to podiatry for orthotics.  In September 2015 the physical therapist remarked that the Veteran ambulates into physical therapy with a fairly normal   gait and without any assistive devices.  Passive range of motion of both ankles was essentially equal and within functional limits bilaterally.  He also stated that both ankles strength was at a 5/5 level and the Veteran's resting pain was at a 3/10      level on    the lateral aspect of his right ankle.  He was also fitted for orthotics, compression stockings, and an ankle brace.  The physical therapist noted that the Veteran's pain post-treatment was at a level 1/10.  The physical therapist assessed the Veteran as presenting to physical therapy with chronic pain and intermittent swelling of his right ankle which may respond to bracing, orthotic intervention, compression type therapy and progression to strengthening and proprioceptive exercises. The physical therapist stated that he anticipated fair to good rehabilitation potential for the Veteran's goals since he did respond positively to physical therapy on that day.

VA podiatry consultation treatment records dated November 2015 reveal that the Veteran complained of pain and popping in his lateral right ankle.  The podiatrist noted pain on palpation of the peroneal tendons as they course posterior to the right lateral malleolus.  In addition, she noted pain on palpation at peroneal tendons with inversion of right foot posterior to right lateral malleolus.  She assessed the Veteran with a peroneal subluxation of the right ankle and ordered magnetic resonance imaging (MRI) of the right ankle.  The podiatrist stated she was unable to sublux peroneal tendons.  During a follow-up a week later, the podiatrist noted that the Veteran popped his right ankle by stretching it but the peroneal tendons did not sublux, and the popping seemed to be emanating from the ankle joint itself.  MRI findings revealed a high-grade tear involving the distal peroneus longus at the level of the inferior lateral calcaneus with the distal fibers inserting in the medial foot being intact.  The perineal tendons were not subluxed in relation to the fibula on   this static examination.  The podiatrist assessed a peroneus longus tear of the right ankle and conservative treatment was recommended.  In April 2016, the Veteran returned for follow-up of pain and popping in his lateral right ankle and reported    his symptoms have stayed the same.  He also reported occasional swelling.  The Veteran stated he was unable to wear his cam walker because he walks so much at work and he did not go to physical therapy because it would require time off from work.  He stated he received orthotics and they are comfortable.  He also stated he has compression stockings at home which help with the swelling.  The podiatrist recommended the Veteran try wearing the cam walker on the right foot whenever standing or walking and range of motion exercises with the right ankle after removing the cam walker to avoid stiffness.  She also recommended physical therapy for the right ankle once the Veteran gets out of the cam walker.

On VA examination in July 2016, the Veteran reported constant throbbing to         the lateral aspect of his right ankle.  He also complained of worsening pain and swelling with prolonged activity.  Physical examination revealed painless range of motion of the ankle and repetitions did not cause any limitations.  In this regard, physical examination showed right ankle dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The examiner noted tenderness over the right peroneal tendon.  As to the right ankle, the examiner also noted that pain, weakness, fatigability or incoordination did not significantly limit the functional ability      with repeated use over time.  However, the examiner was unable to say without mere speculation whether the same was true during a flare-up because the examiner did not examine the Veteran during a flare-up and was not able to comment on the degree of functional loss.  The examiner noted that the right ankle had normal muscle strength on both plantar flexion and dorsiflexion.  No muscle atrophy or ankylosis was found.  However, the examiner did state that right ankle instability was suspected.  The examiner remarked that the Veteran wears orthotics daily      and wears an ankle brace as needed.  He also noted that there was no evidence         of arthritis.  The examiner diagnosed right ankle strain with an onset date of      March 2006 and peroneus longus tear of the right ankle, diagnosed as of November 2015.  The examiner noted that there were no significant functional effects on        the Veteran's usual occupation.  Finally, the examiner remarked that since the Veteran's last disability examination he has been diagnosed with peroneal subluxation and a peroneus longus tear. 

After review of the record and resolving all doubt in the Veteran's favor, the     Board finds his symptomatology more nearly approximates moderate right ankle impairment.  In this regard, the Veteran reported moderate pain and swelling from his right ankle, which was elicited during walking or running.  He also reported increased pain and swelling due to prolonged activity.  VA treatment records also noted complaints of right ankle pain.  In light of his credible reports of pain and some functional impairment, the Board finds a 10 percent rating is warranted.       See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).

However, a rating in excess of 10 percent is not warranted at any time during the period on appeal.  In this regard, the Veteran described having only intermittent pain and swelling upon prolonged activity.  Indeed, the Veteran stated only 

experiencing pain after running during his July 2011 VA examination. Moreover, despite his complaints of pain and swelling of his right ankle due to walking while at work, both VA examiners indicated there were no significant functional effects on his occupation.  Marked limitation of motion has not been shown at any time, even when considering complaints of pain.  Accordingly, the Board finds that      the Veteran's right ankle strain does not reflect symptomatology that more nearly approximates marked limited motion of the right ankle, and a rating in excess 
of 10 percent is not warranted at any time during the period on appeal.  

For the reasons stated above, the Board finds that the preponderance of the evidence demonstrates that a 10 percent rating, but no higher, is warranted for the Veteran's service-connected right ankle strain throughout the entire period on appeal.


ORDER

A rating of 10 percent, but no higher, for right ankle strain is granted, subject to     the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


